ALDERMAN, Chief Judge.
The defendant, having been convicted of burglary, appeals the term and condition of his sentence.
The defendant’s first point has merit and requires a modification of his sentence. He received five years imprisonment to be followed by twelve years probation. The maximum sentence that could have been imposed was fifteen years. The sentence, being excessive by two years, is hereby modified by eliminating the last two years of the probationary period. Sherman v. State, 344 So.2d 870 (Fla. 4th DCA 1977).
The defendant’s second point challenges the validity of the condition of his probation which provides:
9) SEARCH: The court retains custody over the person of the probationer and authorizes any probation supervisor and any law enforcement officer to search, at any time, the probationer and all vehicles and premises concerning which he has legal standing to give consent to search.
We have recently ruled on the identical issue in Pace v. State, 350 So.2d 1075 (Fla. 4th DCA opinion on petition for rehearing filed October 11, 1977). On authority of and for the reasons set out in Pace, we approve the condition of probation involved in this appeal.
AFFIRMED as modified.
DOWNEY and ANSTEAD, JJ., concur.